Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/25/2021 has been entered.
Claims 1, 2, 4-20 and 98 are currently pending with claim 3 being cancelled.  Claims 10, and 13-17 have been withdrawn as being directed to a non-elected invention.  Claims 1, 2, 4-9, 11, 12, 18-20 and 98 are under consideration. 
The rejection over Raghavendran in view of Saeki has been modified in view of present amendment and response.  None of the cited references disclose or suggest a non-woven scrim comprising bicomponent sheath-core fibers.  
New ground of rejection is made in view of newly discovered reference to Blinkhorn et al. (US 2008/0057283).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim looks confusing because it is unclear whether the fibers are the same or different than glass fibers, aramid fibers, graphite fibers, inorganic mineral fibers, metal fibers, metallized synthetic fibers and metallized inorganic fibers.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-9, 11-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavendran et al. (US 2013/0292076) in view of US 2008/0057283 to Blinkhorn et al. (Blinkhorn) and JP 2-41156 to Saeki (Saeki).
Raghavendran discloses a composite sheet comprising a porous core sheet and skin layer provided on each surface of the porous core sheet (abstract).  The porous core sheet comprises a web formed from a plurality of reinforcing fibers and a thermoplastic material (paragraph 12).  The skin layer comprises a non-woven scrim (paragraph 22).  

Blinkhorn, however, discloses a multilayer composite material comprising an acoustic core layer and at least one outer strengthening layer (abstract).  The acoustic core layer is comprised of reinforcing fibers and organic fibers (paragraph 25).  A thermoplastic resin in the form of flake, granule or a powder can be added in the acoustic core layer in addition to the organic fibers (paragraph 28).  The organic fibers comprise bicomponent fibers with a sheath-core arrangement (paragraph 31).  The sheath of the bicomponent fibers is made of a first polymer and the core is formed from a second polymer wherein the first polymer fibers have a melting point lower than the melting point of the second polymer fibers.  When the bicomponent fibers are heated to a temperature above the melting point of the sheath polymer and below the melting point of the core polymer, the sheath fibers become softened, sticky and bond the sheath fibers to themselves and other fibers that are in close proximity (paragraph 30).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add bicomponent fibers disclosed in Blinkhorn in the porous core sheet disclosed in Raghavendran motivated by the desire to impart adhesion strength to the fibers because when the bicomponent fibers are heated to a temperature above the melting point of the sheath polymer and below the melting point of the core polymer, the sheath fibers become softened and sticky and bond the sheath fibers to themselves and other fibers that are in close proximity.  

The nonwoven scrim has high tear strength, thereby eliminating a delamination issue when adhered to other layers.  Saeki discloses that a conventional diaper fastener comprises a non-woven fabric of polyester or nylon, and a polyethylene film laminated to the non-woven fabric, an adhesive layer applied to polyethylene film and a release material on the adhesive layer (page 1).  The conventional diaper fastener is easily peeled off from the diaper at the time of use.  In order to avoid a delamination issue, the polyethylene resin from the film is allowed to penetrate inside the void spaces of the non-woven fabric.  However, when the film is penetrated into the non-woven fabric, the tear strength is reduced, making the diaper fastener easily torn apart while the diaper is worn.  
To design a diaper fastener having higher tear strength and experiencing less delamination, Saeki replaces the combination of the non-woven fabric of polyester, and the polyethylene film with a single non-woven fabric layer comprising bi-component fibers having a core of polyester and a sheath of a polyolefin wherein the sheath material has a melting or a fusing point lower than that of the core material (pages 3 and 4).  As the non-woven fabric is subjected to the calendar treatment at a temperature lower than the melting point of the sheath material of the fiber, the sheath material softens, flows together with sheaths from adjacent fibers, filling the gaps between the individual fibers and encapsulating the core material of the fibers, 
Saeki has shown that the calendar treated non-woven fabric comprising bi-component sheath-core fibers has higher tear strength and experiences less delamination than the calendar treated non-woven fabric comprising single component fibers.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include sheath-core fibers disclosed in Saeki in the skin layer disclosed in Raghavendran motivated by the desire to improve tear strength and adhesion strength for the skin layer. 
As to claim 6, Raghavendran teaches that suitable thermoplastic material for the core layer includes, but are not limited to, polyethylene, polypropylene, polystyrene, or acrylonitrylstyrene (paragraph 17).
As to claim 7, Raghavendran teaches that useful fibers for the core layer include metal fibers, metalized inorganic fibers, metalized synthetic fibers, glass fibers, graphite fibers, carbon fibers or ceramic fibers (paragraph 13).  
As to claim 8, Raghavendran shows in Fig. 1 that both surfaces of the core layer are laminated with a covering material.
As to claim 11, Raghavendran teaches that the void content (porosity) of the porous core layer is in the range from about 5% to about about 95% (paragraph 12).  
As to claim 12, Raghavendran teaches that the core layer 12 includes about 20% to about 80% by weight fibers (paragraph 12).
2 (paragraph 44).   The skin layer has a thickness of from 25 microns to 2.5 mm (paragraph 11).  Since Raghavendran renders all the general structure/composition features of the composite sheet obvious and the sheet is for the same end uses as claimed, in particular Raghavendran anticipates the basis weight of the core layer, a workable basis weight for the skin is deemed to be obvious routine optimization to one of ordinary skill in the art, motivated by the desire to obtain required physical properties for the similar end uses as the claimed invention.
Alternatively and/or additionally, Raghavendran states that an aramid scrim skin layer has a basis weight of 27 g/m2 (paragraph 36).  
As to claim 19, in the absence of any defined scope for the term “decorative”, since Raghavendran teaches that the skin of the composite sheet functions as surface covering, its outer surface will inherently have an acceptable surface feature or decorative effect and such reads on the limitation as claimed.
As to claim 20, Raghavendran shows in one embodiment the basis weight of the core layer is 2000±100 g/m2 (paragraph 44).

Neither Raghavendran nor Saeki discloses the porous core sheet comprising sheath-core fibers.  However, new combination of Raghavendran, Blinkhorn and Saeki suggests the claimed invention. 

Allowable Subject Matter
Claim 98 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art of record, individually or in combination, does not teach or fairly suggest a composite article wherein a sheath material of the sheath-core fibers in the porous core layer is a different sheath material than a sheath material of the bicomponent sheath-core fibers of the non-woven scrim set forth in the claim. Accordingly, the instant claims are deemed allowable. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Hai Vo/
Primary Examiner
Art Unit 1788